Case 1:21-cv-20179-BB Document 1 Entered on FLSD Docket 01/15/2021 Page 1 of 9




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION

 JUAN DE LOS SANTOS,

       Plaintiff,

 v.                                      Case No.: 1:21-cv-20179

 HD&S CORP. SUCCESSOR, INC.                       JURY DEMANDED
 d/b/a MERCY HOSPITAL,

      Defendant.
 ________________________________/

                                    COMPLAINT

       Plaintiff, JUAN DE LOS SANTOS, files this complaint against Defendant,

 HD&S CORP. SUCCESSOR, INC. d/b/a MERCY HOSPITAL (“MERCY

 HOSPITAL”), and alleges the following:

                                   JURISDICTION

       1.     This Court has subject matter jurisdiction over this civil action pursuant

 to 28 U.S.C. §§ 1331 because JUAN DE LOS SANTOS’ claims arise under the laws

 of the United States.

       2.     This Court has personal jurisdiction over the parties to this action

 because Plaintiff subjects himself to the jurisdiction of this Court and over

 Defendant, MERCY HOSPITAL, pursuant to 28 U.S.C. § 1391(d), because it is

 registered to do business in the State of Florida, has an office for the transaction of



                                           1
Case 1:21-cv-20179-BB Document 1 Entered on FLSD Docket 01/15/2021 Page 2 of 9




 business within the judicial district of this Court, and would be subject to personal

 jurisdiction in this Court’s judicial district if the Court’s judicial district were a

 separate state; and because, in accordance with 29 U.S.C. § 2617(a)(2); 42 U.S.C. §

 12117(a), and 42 U.S.C. § 2000e-5(f)(3), the unlawful employment practices alleged

 in this civil action occurred within this Court’s judicial district.

                                         VENUE

       3.     Venue of this action is properly in this Court pursuant to 28 U.S.C. §

 1391(b) because a substantial part of the events or omissions giving rise to the claims

 occurred within the judicial district of this Court, and Defendant is subject to the

 Court’s personal jurisdiction with respect to this civil action.

                                        PARTIES

       4.     Plaintiff, JUAN DE LOS SANTOS, is domiciled in Miami-Dade

 County, Florida.

       5.     Defendant, MERCY HOSPITAL, is a Florida profit corporation with a

 principal address of One Park Plaza, Nashville, TN 37203, and doing business at

 3663 S. Miami Ave., Miami, Florida 33133. It is registered to do business in the

 State of Florida, and its registered agent is CT Corporation System, 1200 South Pine

 Island Road, Plantation, FL 33324.

                            CONDITIONS PRECEDENT

       6.     The Plaintiff has complied with all administrative prerequisites, which



                                             2
Case 1:21-cv-20179-BB Document 1 Entered on FLSD Docket 01/15/2021 Page 3 of 9




 are necessary to file a complaint, pursuant to The Americans with Disabilities Act

 (“ADA”), 42 U.S.C. § 12101, et seq., including filing a charge of discrimination

 with the Florida Commission on Human Relations (“FCHR”), and received a notice

 of right to sue letter concerning his charge, which is attached hereto as Exhibit A.

 This action is timely brought thereafter.

                  STATEMENT OF THE ULTIMATE FACTS

       7.     Plaintiff began his employment with Defendant in 1981 as a

 Hemodialysis Technician and rose to the position of Clinical Practice Specialist in

 Behavioral Health Services and a Nurse Practitioner.

       8.     In approximately 1982, Plaintiff was diagnosed with Crohn’s Disease

 and immediately made Defendant aware of his condition, and requested a reasonable

 accommodation.

       9.     Initially, Defendant granted Plaintiff’s request for a reasonable

 accommodation by allowing him to work flexibly on a salaried basis and to take

 leave on a sporadic basis whenever his chronic illness flared up.

       10.    In August 2019, Defendant suddenly converted Plaintiff to an hourly

 employee instead of a salaried employee. This switch greatly exacerbated Plaintiff’s

 chronic condition because of the loss of job flexibility. Plaintiff objected to this

 change, and requested the additional accommodation of being allowed transfer to

 Kendall Regional Hospital, an affiliate of Defendant, that would be closer to his



                                             3
Case 1:21-cv-20179-BB Document 1 Entered on FLSD Docket 01/15/2021 Page 4 of 9




 home and better allow him to manage his disease symptoms. Defendant refused

 Plaintiff’s accommodation request and additionally failed to engage in an interactive

 process with Plaintiff to determine an appropriate accommodation as required by the

 Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq. (“ADA”).

       11.    On September 17, 2019, Plaintiff suffered a flare-up of his chronic

 Crohn’s Disease condition, which created a medical emergency for Plaintiff

 regarding his serious medical condition within the meaning of the Family and

 Medical Leave Act, 29 U.S.C. §§ 2601 et seq. (“FMLA”).

       12.    Plaintiff immediately advised Defendant that he needed to utilize his

 rights provided by the FMLA, and initiated the request through Defendant’s online

 leave request site that same day.

       13.    On September 19, 2019, Plaintiff received a letter from Defendant

 dated September 18, 2019, advising him that his employment was terminated due to

 his position elimination.

       14.    Defendant’s stated reason for terminating Plaintiff’s employment was

 merely a pretext for the true reason for his termination, Defendant’s attempt to

 unlawfully interfere with Plaintiff’s FMLA rights, retaliating against him for

 utilizing those rights, and/or denying Plaintiff his rights under the ADA, and

 retaliating against him for requesting an accommodation under the ADA.

       15.    Plaintiff has retained the undersigned to represent his interests in this



                                           4
Case 1:21-cv-20179-BB Document 1 Entered on FLSD Docket 01/15/2021 Page 5 of 9




 cause and is obligated to pay him a fee for his services.

                           COUNT I
        DISCRIMINATION AND RETALIATION IN VIOLATION OF
              THE FAMILY AND MEDICAL LEAVE ACT

       16.    Plaintiff incorporates by reference paragraphs 1-15.

       17.    At all times material there was in full force and effect the Family and

 Medical Leave Act, 29 U.S.C. § 2601, et. seq. (“FMLA”), which makes it “unlawful

 for any employer to interfere with, restrain, or deny the exercise of or the attempt to

 exercise” an employee’s FMLA rights.

       18.    At the time Plaintiff notified Defendant of his serious health condition

 within the meaning of FMLA, Plaintiff was an eligible employee under the FMLA

 because he was employed for at least 12 months, worked at least 1250 hours during

 the 12 months preceding his attempt to utilize his rights provided by the FMLA, and

 worked at a location for Defendant where Defendant employed more than 50

 employees within a 75-mile radius.

       19.    Defendant was and is an employer under the FMLA because it was and

 is engaged in commerce or in an industry affecting commerce employing 50 or more

 employees for each working day during each of 20 or more calendar workweeks in

 the current or preceding year.

       20.    Plaintiff was entitled to the benefits under the FMLA at that time

 because he had a serious health condition within the meaning of the FMLA, because



                                           5
Case 1:21-cv-20179-BB Document 1 Entered on FLSD Docket 01/15/2021 Page 6 of 9




 he suffered from an illness that involved inpatient care at a hospital, and/or because

 he suffered from an illness that required continuing treatment by a health care

 provider.

       21.    Defendant violated the FMLA by interfering, restraining, and denying

 Plaintiff’s request for FMLA leave, and for discharging him for utilizing his rights

 provided by the FMLA, and refusing to reinstate him to his previous position of

 employment at the conclusion of his leave.

       22.    The violations of the FMLA by Defendant against Plaintiff were done

 with malice or with reckless indifference to Plaintiff’s federally protected rights.

       23.    To remedy Defendant’s violations of the FMLA, Plaintiff is entitled to

 damages in the form of back pay, together with interest at the prevailing rate; an

 additional equal amount as liquidated damages; a declaration that Defendant violated

 the FMLA; reinstatement to his employment position, and/or front pay; the

 reasonable value of benefits lost, together with interest thereon at the prevailing rate;

 the cost of all medical expenses that would have been covered by Plaintiff’s health

 insurance benefits; compensatory damages; costs and reasonable attorneys’ fees.

                            COUNT II
         DISCRIMINATION IN VIOLATION OF THE AMERICANS
                     WITH DISABILITIES ACT

       24.    Plaintiff incorporates by reference paragraphs 1-15.

       25.    At all times material, there was in full force and effect the Americans



                                            6
Case 1:21-cv-20179-BB Document 1 Entered on FLSD Docket 01/15/2021 Page 7 of 9




 with Disabilities Act, 42 U.S.C. § 12101, et seq. (“ADA”), which prohibits a

 “covered entity” from discriminating against a “qualified individual on the basis of

 a disability in regard to . . . discharge of employees, . . . and other terms, conditions,

 and privileges of employment.”

         26.   The prohibition against discriminating expressly includes “not making

 reasonable accommodations to the known physical . . . limitations of an otherwise

 qualified individual with a disability. . .”

         27.   Defendant is a covered entity under the ADA because it is an employer

 that is engaged in an industry affecting commerce and has 15 or more employees for

 each working day in each of 20 or more calendar weeks in the current or preceding

 year.

         28.   Plaintiff is a qualified person with a disability because he is an

 employee with a physical impairment that substantially limits one or more major life

 activities, who can nevertheless perform the essential functions of his job with or

 without reasonable accommodations.

         29.   Defendant discriminated against Plaintiff in violation of the ADA on

 the basis of handicap because it failed to accommodate his handicap, or even attempt

 the required “interactive process” with him to discuss accommodation, and

 terminated him because of his disability.

         30.   Additionally, the violations of the ADA by Defendant against Plaintiff



                                                7
Case 1:21-cv-20179-BB Document 1 Entered on FLSD Docket 01/15/2021 Page 8 of 9




 were done with malice or with reckless indifference to Plaintiff’s federally protected

 rights.

           31.   To remedy Defendant’s violations of the ADA, Plaintiff is entitled to

 the same remedies available to a victim of a violation of Title VII, namely, a

 declaration that Defendant violated the ADA; reinstatement to his employment

 and/or front pay; back pay with interest thereon at the prevailing rate; the reasonable

 value of all benefits lost, with interest thereon at prevailing rates; compensatory

 damages; punitive damages; costs and reasonable attorneys’ fees.

                                 PRAYER FOR RELIEF

           WHEREFORE, Plaintiff prays:

           a)    That this Court cause proper process to issue, requiring the Defendant

                 to answer this Complaint;

           b)    That this Court empanel a jury to try all issues so triable;

           c)    That this Court grant equitable relief against Defendant under the

                 applicable count set forth above, mandating Defendant’s obedience to

                 the laws enumerated herein and providing other equitable relief to

                 Plaintiff;

           d)    Enter judgment against Defendant and for Plaintiff awarding damages

                 to Plaintiff from Defendant;




                                                8
Case 1:21-cv-20179-BB Document 1 Entered on FLSD Docket 01/15/2021 Page 9 of 9




       e)    Enter judgment against Defendant and for Plaintiff permanently

             enjoining Defendant from future violations of the laws enumerated

             herein; and

       f)    Such other, further relief to which Plaintiff may be entitled.

 Respectfully submitted this 15th day of January, 2021.

                                 By: /s/ Ryan B. Hobbs
                                 Ryan B. Hobbs
                                 Florida Bar No: 44179
                                 BROOKS, LEBOEUF, FOSTER, GWARTNEY,
                                     LEACE & HOBBS, P.A.
                                 909 East Park Avenue
                                 Tallahassee, FL 32301
                                 Phone: 850-222-2000 / Fax: 850-222-9757
                                 rhobbs@tallahasseeattorneys.com
                                 jeanetta@tallahasseeattorneys.com

                                 and

                                 By: /s/ D. Andrew Byrne
                                 D. Andrew Byrne, Esq., B.C.S.
                                 ANDREW BYRNE & ASSOCIATES, P.A.
                                 Fla. Bar No. 0905356
                                 New York Bar No. 4543120
                                 Illinois Bar No. 6330729
                                 Tennessee Bar No. 11431
                                 801 Brickell Avenue, Suite 900
                                 Miami, Florida 33131
                                 Phone: 305-433-7835 / 305-433-5102 (fax)
                                 andrew@byrnepa.com

                                 Attorneys for Plaintiff




                                          9
